DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US2019/019012 02/21/2019
PCT/US2019/019012 has PRO 62/633,375 02/21/2018
This office action is in response to Applicant’s amendment submitted August 10, 2022.  Claims 51, 54, 56, and 63-78 are pending.
The election of species requirement mailed February 25, 2022 is withdrawn.  The search was previously extended to compounds wherein Ar1 and Ar2 are both present and are both phenyl or substituted phenyl, and all compounds in the pending claims are such compounds.

Priority
The provisional application 62/633,375, upon which priority is claimed fails to provide adequate support under 35 U.S.C. 112 for claims 51, 54, 56, and 63-78 of this application since the priority application does not disclose all of the species recited in claim 51.  Specifically, the examiner could not find support for any species other than the second and third species listed in claim 51.  It is noted that the priority application contains Figure 10 which lists a number of compounds, but many of the structures are illegible so the examiner is unable to verify which of the claimed compounds might be depicted there.  
Thus, the filing date of claims 51, 54, 56, and 63-78 is deemed to be February 21, 2019.  If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority applications.  Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. § 112, first paragraph.

  The following new rejection was necessitated by Applicant’s amendment to include an additional compound in claim 51, and by Applicant’s submission of an IDS with fee on August 10, 2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51, 54, 56, 66, 70, 74, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (WO 2019/088854 A1, filed November 2, 2018, cited on IDS).
Foster teaches the following compound on page 14:

    PNG
    media_image1.png
    232
    628
    media_image1.png
    Greyscale

	This compound differs from the last compound listed in claim 51 because the alkoxy groups attached to the benzoyl groups are C18, not C10.  Foster also teaches the general Formula I on page 3, where Za or Zb (corresponding to C18 alkoxy in compound 43c) can be C5-C26 alkyl.  See the definition of Formula I on page 3.  Foster’s compounds are vaccine adjuvants (see abstract).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare an analog of Foster’s compound 43c wherein the alkoxy chains were C5-C26 alkyl because Foster teaches that alkoxy chains of that length are suitable for Formula I.  Furthermore, the claimed compounds (4th and last compounds in claim 51) are homologs of Foster’s compounds, differing only in the insertion of a -CH2- group.  MPEP 2144.09 states that homologs are “compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups,” and are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. It would have been obvious to one of ordinary skill in the art to modify the reference compound to prepare a structural homolog.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compound because such structurally homologous compounds are expected to possess similar properties, and thus would be expected to have similar utility as the prior art products.  

Conclusion
Claims 51, 54, 56, 66, 70, 74, and 78 are rejected.  Claims 63-65, 67-69, 71-73, 75-77 are objected to as being dependent on a rejected base claim.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on August 10, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623